UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 333-149166 NEWCARDIO, INC. (Exact name of registrant as specified in its charter) Delaware 20-1826789 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 2350 Mission College Blvd., Suite 1175, Santa Clara CA 95054 (Address of principal executive offices) Registrant’s telephone number, including area code: (408) 516-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ¨ No x Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Shares Outstanding at May11, 2010 Common Stock, $0.001 Par Value 1 NEWCARDIO, INC. INDEX PART I Financial Information Page Number Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets – March 31, 2010 (Unaudited) and December 31, 2009 3 Unaudited CondensedConsolidated Statements of Operations – Three Months Ended March 31, 2010 and for the period September 7, 2004 (date of inception) to March 31, 2010 4 Unaudited CondensedConsolidated Statements of Stockholders (Deficit) Equity for the period from September 7, 2004 (date of inception) to March 31, 2010 5 Unaudited CondensedConsolidated Statements of Cash Flows – Three Months Ended March 31, 2010 and March 31 2009 and for the period September 7, 2004 (date of inception) to March 31, 2010 15 Notes to Unaudited Condensed Consolidated Financial Statements 17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 4. Controls and Procedures 43 PART II Other Information Item 1 Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Removed and Reserved 44 Item 5 Other Information 44 Item 6. Exhibits 44 SIGNATURES 46 EX-31.1 EX-31.2 EX-32.1 EX-32.2 2 PARTI. FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS NEWCARDIO, INC (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash $ $ Short term investment Accounts receivable, trade - Prepaid expenses Prepaid commitment fees Total current assets Property, plant and equipment, net of accumulated depreciation of $97,902 and $79,041 as of March 31, 2010 andDecember 31, 2009, respectively Other assets: Deposits $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Line of credit - Put liability Total current liabilities Warrant liability Reset derivative Total liabilities Preferred shares subject to liability conversion - Stockholders' deficit Preferred stock, $0.001 par value; 1,000,000 shares authorized: Preferred stock Series B, $0.001 par value; 18,000 shares designated; 13,750 and 16,435 shares issued and outstanding as ofMarch 31, 2010 and December 31, 2009, respectively 14 16 Preferred stock Series C, $0.001 par value; 7,000 shares designated; 2,920 shares issued and outstanding as of March 31, 2010 and December 31, 2009 3 - Common stock, $0.001 par value, 99,000,000 shares authorized; 27,225,624 and 24,290,279 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) $ $ The accompanying notes to these unaudited condensed consolidated financial statements 3 NEWCARDIO, INC (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) From September 7, 2004 Three months ended March 31, (date of inception) through March 31, 2010 Revenue $ $
